         Case 3:19-cv-02237-MWB Document 34 Filed 08/04/21 Page 1 of 10




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    ROBIN FORMATO,                                  No. 3:19-CV-02237

                 Plaintiff,                         (Judge Brann)

         v.

    MOUNT AIRY #1, LLC d/b/a MT.
    AIRY CASINO & RESORT,

                Defendant.

                              MEMORANDUM OPINION

                                  AUGUST 4, 2021

    I.   BACKGROUND

         On December 31, 2019, Robin Formato sued Mount Airy #1, LLC d/b/a Mt.

Airy Casino & Resort (“Mount Airy”) alleging that it retaliated against her for

raising a complaint of harassment and that it intentionally and/or negligently

subjected her to emotional distress.1 Mount Airy moved to dismiss Formato’s

complaint.2 The Court dismissed the emotional distress claim and allowed the

retaliation claim to proceed.3




1
     Doc. 1.
2
     Doc. 6.
3
     Doc. 16.
         Case 3:19-cv-02237-MWB Document 34 Filed 08/04/21 Page 2 of 10




        On January 5, 2021, Formato notified the Court that her complaint was

mistakenly filed after the limitations period.4 She has moved to apply equitable

tolling.5 That motion is now denied.

II.     FACTS

        From approximately June 2014 to March 2019, Formato was employed by

Mount Airy.6 Formato asserts that her supervisor touched her inappropriately on

several occasions.7 After reporting these incidents, Formato contends that her

work was overly scrutinized and that she was informed that management was

waiting for her to make a mistake so that Mount Airy could terminate her.8

Further, Formato says that Mount Airy denied her request for time off while

approving the requests of other employees, that she was disciplined for “turning

her back on a table game,” and that Mount Airy ignored her when she requested

help with rude patrons.9

        The parties agree to the following series of events. On December 19, 2018,

Formato filed a Charge of Discrimination with the Equal Employment Opportunity

Commission (“EEOC”).10 Almost a year later, on September 24, 2019, the EEOC

emailed Kathryn Hatfield, Formato’s former attorney, explaining that the EEOC’s


4
     Doc. 26.
5
     Doc. 30.
6
     Doc. 31 at 6.
7
     Doc. 1 at ¶ 13.
8
     Id. at ¶ 16.
9
     Id. at ¶¶ 17-19.
10
     Doc. 31 at 10; Doc. 32 at 4.
                                        -2-
         Case 3:19-cv-02237-MWB Document 34 Filed 08/04/21 Page 3 of 10




investigation did not establish a violation of Title VII. The EEOC then sent a

right-to-sue letter to Formato and Attorney Hatfield explaining that Formato could

file suit within ninety days of her receipt of the letter.11 Two days later, Attorney

Hatfield received the right-to-sue letter.12 The following day, Attorney Hatfield

emailed Formato a copy of the right-to-sue letter.13 On October 7, 2019, Attorney

Hatfield received a second right-to-sue letter that was presumably delayed because

it was sent to an incorrect address.14 On December 31, 2019, Formato filed her

complaint against Mount Airy.

        Formato provides the following explanation for the filing of her untimely

complaint, through a statement submitted by Ms. Hatfield. Attorney Hatfield

states that she recalls neither receiving the first right-to-sue letter on September 26,

2019 nor sending Formato a copy of the letter the next day.15 In addition, Ms.

Hatfield contends that she used the second right-to-sue letter to calculate the

limitations period for filing the complaint in this matter.16 Sandro Polledri,

Formato’s current attorney, states that he found the first right-to-sue letter and

Attorney Hatfield’s email to Formato in September or October 2020.17 After his

discovery of the first right-to-sue letter, Mr. Polledri met with Ms. Hatfield to


11
     Doc. 31 at 11; Doc. 32 at 4.
12
     See Doc. 31 at 12; Doc. 32 at 5.
13
     Doc. 31 at 12; Doc. 32 at 5.
14
     Doc. 31 at 11; Doc. 32 at 4.
15
     Doc. 26-1 at ¶ 12.
16
     Id. In other words, she believed the ninety-day window began on October 7, 2019.
17
     Doc. 26 at 3.
                                                 -3-
         Case 3:19-cv-02237-MWB Document 34 Filed 08/04/21 Page 4 of 10




confirm the series of events.18 On January 5, 2021, Attorney Polledri notified the

Court of the foregoing.19

III.    DISCUSSION

        Formato moves to apply equitable tolling because her complaint was filed

after the relevant limitations period. She argues that Attorney Hatfield’s erroneous

reliance on the second right-to-sue letter is an extraordinary circumstance that

justifies equitable tolling. Defendant argues that equitable tolling is improper

because Ms. Hatfield’s reliance is an example of garden variety neglect, not an

extraordinary circumstance.

        A plaintiff must exhaust her administrative remedies before she can bring a

Title VII action.20 Title VII prohibits employment discrimination on the basis of

race, color, religion, sex, and natural origin.21 If the EEOC decides not to pursue a

matter after reviewing a complainant’s charge of discrimination, it issues a right-

to-sue letter.22 The complainant may then file a lawsuit within ninety days of

“when either the claimant or her attorney receives a right-to-sue letter, whichever

is earlier.”23




18
     Id. at 3-4.
19
     Id. 26 at 1.
20
     See Williams v. Pennsylvania Human Rel. Comm’n, 870 F.3d 294, 298 (3d Cir. 2017) (citing
     42 U.S.C. § 2000e-5(f)(1)).
21
     See 42 U.S.C. § 2000e; Ricci v. DeStefano, 557 U.S. 557, 577 (2009) (citations omitted).
22
     See Williams, 870 F.3d at 298.
23
     Seitzinger v. Reading Hosp. and Medical Center, 165 F.3d 236, 239 n.1 (3d Cir. 1999).
                                               -4-
         Case 3:19-cv-02237-MWB Document 34 Filed 08/04/21 Page 5 of 10




        The ninety-day time limit “is akin to a statute of limitations rather than a

jurisdictional bar. Therefore, the time limit is subject to tolling.”24 A court may

apply equitable tolling (1) “when a claimant received inadequate notice of her right

to file suit,” (2) “where a motion for appointment of counsel is pending,” (3)

“where the court has misled the plaintiff into believing that she had done

everything required of her,” (4) “when the defendant has actively misled the

plaintiff,” (5) “when the plaintiff ‘in some extraordinary way’ was prevented from

asserting her rights,” or (6) “when the plaintiff timely asserted her rights in the

wrong forum.”25 A plaintiff bears the burden of demonstrating that equitable

tolling is warranted.26

        In Title VII cases, equitable tolling does “not extend to what is at best a

garden variety claim of excusable neglect by an attorney.”27 Further, “mere

negligence by an attorney is not generally found to rise to the extraordinary

circumstance required for equitable tolling.”28 Simply missing a deadline, without

more, is not an example of an extraordinary circumstance sufficient for equitable




24
     Id. at 239-40.
25
     Id. at 240 (citations omitted). The Court’s analysis focuses on the fifth circumstance as it is the
     one that the parties appear to address in their briefing and the only circumstance relevant in
     this matter.
26
     Courtney v. La Salle Univ., 124 F.3d 499, 505 (3d Cir. 1997); see also Pace v. DiGuglielmo,
     544 U.S. 408, 418 (2005).
27
     Seitzinger, 165 F.3d at 241 (internal quotation marks omitted); see also D.J.S.-W. by Stewart
     v. United States, 962 F.3d 745, 750 (3d Cir. 2020).
28
     Rockmore v. Harrisburg Prop. Serv., 501 Fed. Appx. 161, 164 (3d Cir. 2012) (internal
     quotation marks omitted).
                                                  -5-
         Case 3:19-cv-02237-MWB Document 34 Filed 08/04/21 Page 6 of 10




tolling.29 For example, in Baker v. Office Depot, Inc., the plaintiff’s attorney

missed the deadline to file a charge of discrimination with the EEOC.30 On appeal,

the Baker panel held that the attorney’s mistake was an example of garden variety

neglect.31 The panel added that this sort of “[m]ere inadvertence is simply not

enough” to constitute an extraordinary circumstance required for equitable

tolling.32

        In contrast with the Baker panel, in Seitzinger v. Reading Hosp. and Medical

Center, the Third Circuit held that equitable tolling may be appropriate if a client

persistently questions their attorney regarding the filing of a complaint and the

attorney affirmatively misrepresents that the complaint has been filed.33 The court

differentiated this extraordinary circumstance from a circumstance of garden

variety neglect where an attorney is merely absent from the office when the right-

to-sue letter is delivered.34 In addition, the Third Circuit, in Kocian v. Getty

Refining & Marketing Co., suggested that “bureaucratic delay” may also support

equitable tolling.35




29
     See Baker v. Office Depot, Inc., 115 Fed. Appx. 574, 577 (3d Cir. 2004).
30
     Id. at 575.
31
     Id. at 577.
32
     Id. (internal quotation marks omitted).
33
     Seitzinger, 165 F.3d at 237-38.
34
     Id. at 241.
35
     Kocian v. Getty Refining & Marketing Co., 707 F.2d 748, 754-55 (3d Cir. 1999), abrogated
     other grounds as recognized by Green v. Mabus, 362 Fed. Appx. 319, 322 (3d Cir. 2010).
                                                -6-
         Case 3:19-cv-02237-MWB Document 34 Filed 08/04/21 Page 7 of 10




        The principle of equitable tolling cannot extend to this case because Ms.

Hatfield’s mistake is an example of garden variety neglect. Attorney Hatfield may

have erred in calculating the deadline to file because she inadvertently relied on the

second right-to-sue letter in determining the limitations period. This error, like the

attorney’s calculation error in Baker, is not an extraordinary circumstance

sufficient for equitable tolling. In mistakenly relying on the second right-to-sue

letter, Ms. Hatfield did not affirmatively misrepresent anything to her client. And

Ms. Hatfield’s absence from the office on the day that the first right-to-sue letter

was delivered does not elevate the case to an extraordinary circumstance sufficient

for equitable tolling. Her miscalculation remains an example of garden variety

neglect.36

        Formato argues that this case constitutes an extraordinary circumstance

sufficient for equitable tolling because the EEOC sent a second right-to-sue letter

that Ms. Hatfield did not receive until October 7, 2019, and that this is why the

complaint was filed late.37 But her attempt to blame the EEOC for her attorney’s

mistakes ignores the fact that Attorney Hatfield received the same letter twelve

days earlier. The EEOC issued the right-to-sue letter on September 24, 2019, and




36
     In her reply brief, Formato argues that she was diligent in pursuing her claim in part because
     she was in contact with counsel during the fall of 2019. See Doc. 33 at 5-7. The Court does not
     address this argument because the lack of an extraordinary circumstance is fatal to Formato’s
     motion. See Seitzinger, 165 F.3d at 240.
37
     See Doc. 31 at 17.
                                                -7-
         Case 3:19-cv-02237-MWB Document 34 Filed 08/04/21 Page 8 of 10




Ms. Hatfield received a copy of the letter two days later.38 Her receipt of the

second copy of the letter was just additional notification of Formato’s right to

sue.39

         Formato next contends that equitable tolling is appropriate because there is

no prejudice to Mount Airy.40 She asserts that “there is no prejudice to Defendant

because it had prior actual notice of Plaintiff’s claims.”41 However, prejudice is

not the touchstone of this analysis; a lack of prejudice alone is not sufficient for

equitable tolling.42 “Although courts may not rely on lack of prejudice as a

determinative factor, once a factor that might justify equitable tolling is identified,

prejudice is a factor to be considered.”43 Formato has not identified an

extraordinary circumstance that might justify equitable tolling. Therefore, the

Court cannot rely on a lack of prejudice to Mount Airy as a determinative factor in

this analysis.

         Finally, Formato asserts that equitable tolling is justified because she has a

meritorious claim. She argues that in “considering this motion, the Court should

also consider that Defendant’s own investigation concluded that [Formato’s former



38
     See Doc. 26-1.
39
     See, e.g., Santini v. Cleveland Clinic Fla., 232 F.3d 823, 825 (11th Cir. 2000) (As a matter of
     law, receipt of a second EEOC Notice does not constitute grounds for equitable tolling where
     a party has actual knowledge of the first Notice.”).
40
     Doc. 31 at 18.
41
     Doc. 31 at 19.
42
     Seitzinger, 165 F.3d at 241-42.
43
     Id. (emphasis added).
                                                  -8-
          Case 3:19-cv-02237-MWB Document 34 Filed 08/04/21 Page 9 of 10




supervisor] in fact sexually harassed Plaintiff.”44 Formato went on to argue that

Defendant’s suspension of the former supervisor not only establishes a strong case

for liability, but that “her contemporaneous medical treatment shows that she

suffered damages due to the harassment.”45

        Attorney Hatfield’s error is unfortunate given the alleged incidents and

harm. However, the extraordinary circumstance analysis for equitable tolling

requires an attorney mistake that goes beyond garden variety neglect. Formato has

not cited any cases to suggest that the merits of a claim can factor into whether the

attorney’s negligence constitutes an extraordinary circumstance.46 The Supreme

Court of the United States has instructed that sympathy for a plaintiff is not an

adequate justification for ignoring limitation requirements.47

        In short, Formato has failed to meaningfully engage with the prerequeisites

for equitable tolling. She never directly identifies what extraordinary circumstance

justifies tolling. She never cites to case law that supports the notion that tolling

would be valid here. And her arguments that there is no prejudice to Mount Airy

and that she has a valid claim do not address the factors this Court must consider

before tolling the ninety-day window. Thus, equitable tolling is not an appropriate

option.



44
     Doc. 31 at 19.
45
     Id. at 20.
46
     See Doc. 31 at 19.
47
     See Baldwin County Welcome Ctr. v. Brown, 466 U.S. 147, 152 (1984) (per curiam).
                                            -9-
         Case 3:19-cv-02237-MWB Document 34 Filed 08/04/21 Page 10 of 10




IV.      CONCLUSION

         Formato argued that Ms. Hatfield’s reliance on the second right-to-sue letter

is an extraordinary circumstance that justifies equitable tolling.48 But an attorney’s

garden variety neglect, like Ms. Hatfield’s error, does not constitute an

extraordinary circumstance. Therefore, Formato’s motion to apply equitable

tolling is denied.

         An appropriate Order follows.

                                                   BY THE COURT:


                                                   s/ Matthew W. Brann
                                                   Matthew W. Brann
                                                   Chief United States District Judge




48
      See Doc. 31 at 17.
                                          - 10 -
